— Judgment, Supreme Court, Bronx County (William I. Mogulescu, J.), rendered January 30, 2009, convicting defendant, upon his pleas of guilty, of attempted robbery in the second degree and promoting prison contraband in the first degree, and sentencing him to an aggregate term of two years, unanimously affirmed.
Defendant did not preserve his challenge to the voluntariness of his guilty plea, and we decline to review it in the interest of justice. As an alternative holding, we find that in the first of the two plea proceedings in this case the court sufficiently warned defendant that he could expect to be deported as the result of his conviction. Concur — Friedman, J.P., Sweeny, Moskowitz, Freedman and Román, JJ.